Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-2, 4, 7-12, 14, and 17-20 have been examined in this application.
The filling date of this application number recited above is September 30, 2019. Priority has been claimed in the Application Data Sheet under Domestic Benefit/National Stage Information with Prior Provisional Application Number 62/739,429, therefore the examination will be undertaken in October 01, 2018, as the priority date, for applicable claims.
The information disclosure statement (IDS) submitted on 18 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea, Certain Methods of Organizing Human Activity. The claims do not 
As per Claims 1, 11, and 20, the claims recite “a method comprising:
receiving a check image;
identifying check information of the check image;
extracting the check information from the check image;
retrieve, a set of business rules for receiving and depositing a check including a plurality of different subsets of business rules with each different subset of business rules;
processing the check image and the check information by applying the particular subset of business rules to the check image and the check information;
validating the check information by comparing the check information to the set of previous transactions;
in response to the comparison identifying a duplicate transaction, determining the check image is fraudulent;
in response to determining the check image is fraudulent, transforming an indicator corresponding to the check image to identify the check image as fraudulent and generating and transmitting an alert to a financial institution;
and transmitting the check image and check information to storage.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing fundamental economic practices and/or interactions between people. The method recited above is an interaction between a customer and an entity, such as a bank, for validating an image of a check by comparison to determine whether the check is fraudulent or not, which is a process to mitigate risk of the user and/or the financial entity from using and/or obtaining a fraudulent check. Risk mitigation is a fundamental economic practice, which is a method of organizing human activity. Additionally, the claims may also be considered as an interaction between people, wherein a bank teller is validating/verifying a check received from a customer.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “processor”, “memory”, “database”, “remote device”, and “non-transitory computer-readable medium” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Specifications [0049] and [0050] discloses of generic shared processor circuit and generic non-transitory computer-readable mediums, which is used to perform generic functions such as: receive data, apply existing rules, compare data, and transmit data. The claimed method is merely applying the judicial exception to be performed on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims also recite additional elements: 
“the remote device being a particular type of check capture device from a plurality of different types of check capture device, the particular type of check capture device being one of a self-service automated teller machine, a mobile device, and an in-branch teller machine”, 
“a database storing a set of business rules for receiving and depositing a check including a plurality of different subsets of business rules with each different subset of business rules corresponding to one of the plurality of different types of check capture devices such that each type of check capture device of the plurality of different types of check capture devices is associated with a particular subset of business rules from the plurality of different subsets of business rules, the particular subset of business rules from the plurality of different subsets of business rules that are associated with the particular type of check capture device of the remote device”, and 
“applying the particular subset of business rules associated with the particular type of check capture device of the remote device to the check image and the check information wherein the database also stores a set of previous transactions”.
The limitation with respect to the device being a particular type of device, such as an ATM, mobile device, or an in-branch teller machine, is generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The particular type of devices are generic devices with functionalities already capable of performing the claimed process of check deposit (e.g. using an ATM to perform a check deposit), and specifying to use such devices is not indicative of 
The additional limitation “in response to determining the check image is fraudulent, transforming an indicator corresponding to the check image to identify the check image as fraudulent”, under broadest reasonable interpretation, one of ordinary skilled in the art would interpret the limitation as merely changing data to identify the check as fraudulent, such as marking the indicator from “none” to “flagged”, which is a generic function performed by a generic computer component of changing data from “0” to “1”. Mere instructions to implement an abstract idea on a computer are not indicative of integration into a practical application. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 12 recite “wherein the check information includes at least one of: (i) a date, (ii) a signature, (iii) an amount, (iv) a payee, (v) a payor, and (vi) a magnetic ink character recognition line.”
Claims 4 and 14 recite “wherein the set of previous transactions includes check information for each performed interaction.”
Claims 7 and 17 recite “wherein comparing the check information to the set of previous transactions includes comparing the extracted check information to stored check information of each transaction of the set of previous transactions.”
Claims 8 and 18 recite “wherein identifying the duplicate transaction includes matching at least one parameter of the extracted check information to at least one parameter of the stored check information of each transaction of the set of previous transactions.”
Claims 9 and 19 recite “wherein the instructions, upon execution, cause the processor to: accept the received check image as valid in response to the comparison not indicating a fraudulent transaction.”
Claim 10 recites “wherein each transaction of the set of previous transactions stores check information including at least one of: (i) a date, (ii) a signature, (iii) 
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited fundamental economic practice, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2, 4, 7-10, 12, 14, and 17-19, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-2, 4, 7-12, 14, and 17-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (U.S. 9,779,392) in view of Kropf et al. (U.S. 8,490,868) and in view of Selway et al. (U.S. 2013/0013491).

As per claims 1, 11, and 20, Prasad teaches a system comprising:
	at least one processor (see (Col 5 Lines 19-25) disclosing the system which includes processors, modules, and database, Figure 13 disclosing the controller of the system, and (Col 66 Lines 54-67) and (Col 67 Lines 1-12) disclosing computer-readable storage mediums);
Figure 1B wherein the user 105 can use various types of check capture devices, such as an ATM 109, mobile device 107, and retail device 108, as disclosed [Col 7 Lines 28-52] “In one embodiment, the user 105 may be a payee who may deposit a check into an account at the payee's bank 160 by converting the check into electronic data (e.g., digital check images, etc.) and sending the data to the bank via a communication network 113 … In one embodiment, the user 105 may deposit the check on different occasions and through a variety of different devices and technologies of generating electronic check data … In another implementation, the user 105 may use a mobile device with a built-in camera (e.g., iPhone, BlackBerry, etc.) to take a picture of the check. In another implementation, the user 105 may deposit the check at a retail Point of Sale (POS) terminal 108, a kiosk or a Check 21 ATM 109, etc. by submitting the paper check to the deposit facility to generate images of the check for deposit”), wherein the memory stores:
	a database including a set of previous transactions and a set of business rules for receiving and depositing a check (See Figure 1B – database 119, as disclosed [Col 8 Lines 61-67 and Col 9 Lines 1-11] “In one embodiment, the PS-PLATFORM entities may send data to the database 119 for storage, such as, but not limited to user account information, application data, transaction data, check image data, user device data, and/or the like. In one embodiment, the PS-PLATFORM database 119 may be one or more online database connected to a variety of vendors and financial institutions, such as hardware vendors (e.g., Apple Inc., Nokia, Sony Ericsson, etc.), deposit banks (e.g., Bank of America, Wells Fargo, etc.), service vendors (e.g., clearinghouse banks, etc.) and/or the like, and obtain updated hardware driver information, software updates from such vendors. In one embodiment, the PS-PLATFORM server 120 may constantly, intermittently, and/or periodically download updates, such as updated user profile, updated software programs, updated command instructions, and/or the like, from the PS-PLATFORM database 119 via a variety of connection protocols, such as Telnet FTP, HTTP transfer, P2P transmission and/or the like”), 
the set of business rules including a plurality of different subsets of business rules with each different subset of business rules corresponding to one of the plurality of different types of check capture devices such that each type of check capture device of the plurality of different types of check capture devices is associated with a particular subset of business rules from the plurality of different subsets of business rules (each device used to perform a check deposit provides different set of rules and interactions for the user, such as the instructions provided on the screen (e.g. the ATM instructing on the screen for the user to insert a check versus the mobile device launching an app to submit the deposit request), as disclosed [Col 22 Lines 60-67 to Col 23 Lines 1-15] “FIG. 3A is of a logic flow diagram illustrating aspects of remote deposit of checks in one embodiment of the PS-PLATFORM. In FIG. 3A, a user may submit a remote deposit request 300. For example, in one embodiment, the PS-PLATFORM may operate a web site which guides a user through the process of collecting images of a check to be deposited. In some implementations, the web site may facilitate a browser-executable component (e.g., applets, scripts, etc.), that drives the process of collecting images … In another embodiment, for kiosk/ATM/retail deposit, a user may be instructed from an ATM/kiosk screen to place or insert the check into a check deposit slip for scanning, and/or the like. In another embodiment, for mobile deposit, a user operating a mobile device may access the PS-PLATFORM website via the mobile device, or may launch a PS-PLATFORM component pre-installed on the mobile device and connect to the PS-PLATFORM server to submit deposit requests via the PS-PLATFORM component” and it would have been obvious to one of skilled in the art to interpret that the database would need to be configured to store different instructions for different devices to provide appropriate instructions for check deposit requests to the corresponding devices);
	and instructions that, upon execution, cause the at least one processor to:
	receive a check image from a remote device, the remote device being a particular type of check capture device from the plurality of different types of check capture device, the particular type of check capture device being one of the self- service automated teller machine, the mobile device, and the in-branch teller machine (Figure 3A blocks 305 and 306 discloses the user providing check image to be received by the server, as disclosed in (Col 23 Lines 20-22) "In one embodiment, the PS-PLATFORM may instruct the user to capture and submit an image or video streaming of the check 305-306");
	identify check information of the check image (Figure 3A block 310 discloses processing the check image, as disclosed in (Col 23 Lines 45-46) "In one embodiment, the PS-PLATFORM may process the received check image or video file 310 (as will be further illustrated in FIGS. 6A-H)");
	extract the check information from the check image (Figure 3A block 312 discloses extracting check information, as disclosed in (Col 23 Lines 53-55) "In one embodiment, the PS-PLATFORM may extract check deposit information from the processed check image 312");
	retrieve, from the database, the particular subset of business rules from the plurality of different subsets of business rules that are associated with the particular type of check capture device of the remote device; process the check image and the check information by applying the particular subset of business rules associated with the particular type of check capture device of the remote device to the check image and the check information ([Col 36 Lines 58-67 to Col 37 Lines 1-22] “In one implementation, the PS-PLATFORM may instruct a user to place the front/back sides of the check in front of the image capture device to create images of the check 440 … For another example, in one implementation, a mobile device, such as an Apple iPhone may initiate a pre-installed program, or download and install a software package instantly from the PS-PLATFORM server, which may facilitate the PS-PLATFORM controlling the mobile device (e.g., the iPhone) to obtain and upload check images. In such cases, a user may position the mobile device and take pictures or videos of both sides of the check, as illustrated in FIGS. 11A-H. In a further implementation, if the mobile device is an Apple iPhone, the PS-PLATFORM may further instruct the user to configure the system settings of the built-in camera to obtain images in compliance with quality standards, such as grayscale requirement, resolution requirement, image file size requirement, and/or the like. For another example, in one implementation, for kiosk/ATM deposit, a user may be instructed from the screen of a kiosk/ATM machine to place or insert the check into a check deposit slip for scanning, and/or the like” which discloses of different set of rules applied for different devices (e.g. mobile device provides the check deposit instructions through the program to upload check images versus the kiosk/ATM provides instructions to insert the check), which teaches that specific instructions are provided to specific devices for the check deposit process);
	validate the check information by (See Figure 8A for validation process):
	comparing the check information to the set of previous transactions (Figure 8A block 810 discloses comparing check with previously deposited checks, as disclosed  (Col 47 Lines 45-47) "the PS-PLATFORM may compare check identification data with the check identification data within a limited subset of previously deposited checks 810");
	in response to the comparison identifying a duplicate transaction, determining the check image is fraudulent (Figure 8A block 815 discloses comparison match to determine fraudulent check); and
	in response to determining the check image is fraudulent, transforming an indicator corresponding to the check image to identify the check image as fraudulent ((Col 47 Lines 64-66) "In one implementation, if there is a match 815 with any previously deposited check, the PS-PLATFORM may flag, delay or terminate the deposit transaction 820" wherein [Col 47 Lines 66-67 to Col 48 Lines 1-2] “For example, in one implementation, flagging the transaction may indicate to setting a flag that will cause some further scrutiny 832 of the transaction at a later time”. One of ordinary skilled in the art may understand that “flagging” the transaction can be interpreted as “transforming” an indicator, as the process of flagging data would mean changing the data to provide a flag indicator (e.g. changing the data value to 0 to 1)) …; and
	transmit the check image and check information to the database for storage ((Col 4 Lines 60-62) "In one implementation, the obtained data (may be referred to herein as "check data") may be stored in storage maintained by or affiliated with the financial institution" and see also Figure 9B blocks 914 and 916 which discloses of storing the record, or image, of the check, as disclosed (Col 55 Lines 5-10) "At 914, a record of the check in a format consistent with the format of the records stored in dead-check repository is created. The creation of the record in a format consistent with the stored records may include, for example, forming a composite digital image comprising each digital image of each portion").
The referenced prior art Prasad teaches a subset of business rules applied based on the type of remote devices, and flagging the check as fraudulent. The limitation regarding the “subset” of business rules, it is noted that in the Specifications [0042] “The term subset does not necessarily require a proper subset. In other words, a first subset of a first set may be coextensive with (equal to) the first set”, therefore the term “subset” would not necessarily be required to be a subset, but can simply be a set of business rules. The limitation regarding “transforming” the indicator, although the prior art does not explicitly recite as “transforming” the indicator, one of ordinary skilled in the art would interpret the claim limitation “in response to determining the check 

Prasad may not explicitly disclose, but Kropf discloses:
determine the particular type of check capture device of the remote device ([Col 29 Lines 49-62] “In this described embodiment, different devices associated with a particular banking machine may be operative to directly access different IP address for their respective virtual machines. However, in alternative embodiments, one or more of the devices for a particular machine may initially connect to a common address of a device gateway server 924 (which may operate in its own virtual machine). Such a device gateway server may be operative to determine unique information which distinguishes the different devices (e.g., MAC address, IP address, device ID, digital certificate) making the initial connection. The device gateway server may then route and/or otherwise transfer control of the device to the appropriate address of a device specific virtual machine capable of controlling the device”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the process of determining the type of devices as in Kropf in the system executing the method of Prasad, by which the process of check deposit is provided with respect to the different type of devices (e.g. mobile device or ATM) as Prasad but did not explicitly recite of “determining” the type of device, with the motivation of offering to [Col 1 Lines 31-67 to Col 2 Lines 1-13] provide improvements to the automated banking machines to allow better controls and more options to the user, as taught by Kropf over that of Prasad.

Prasad may not explicitly disclose, but Selway discloses:
	in response to determining the check image is fraudulent, … generating and transmitting an alert to a second remote device associated with a financial institution (See Figure 3 – steps 314 and 316, as disclosed [0024] “At step 312, each check is compared against other checks (such as previously submitted checks) by comparing a transaction record received at system 110 against data records for other check transactions stored at memory device 140. If there is a match, step 314, then the processing system 130 generates alerts to notify institutions affected by the duplicate checks, step 316 … It should be noted that the notifications sent at step 316 can be generated for distribution in various ways. In one embodiment, an alert is sent to the institution providing the current data record that gave rise to the match (i.e., the record that was matched against a previous transaction data record), and an alert is also sent to the institution that provided the previous (matched) transaction record. It should be noted that in many circumstances both institutions may have a need to know about the match, since both are or may be impacted by an improper or fraudulent use of the check in question”).
Selway in the system executing the method of Prasad, with the motivation of offering to [0011] “reduce or mitigate fraud by detecting and identifying duplicative financial instruments or transactions that are potentially improper or fraudulent”, as taught by Selway over that of Prasad.

As per Claims 2 and 12, Prasad discloses the system of claim 1 and the method of claim 11, wherein the check information includes at least one of: (i) a date, (ii) a signature, (iii) an amount, (iv) a payee, (v) a payor, and (vi) a magnetic ink character recognition line ((Col 7 Lines 13-19) "Information provided to the PS-PLATFORM server 120, checked by the PS-PLATFORM server 120, and/or provided by the PS-PLATFORM server 120 may include, but not limited to timestamp, MICR (magnetic ink character recognition) data, amount, check number, routing number, account number, signature line, endorsement, payee, and/or the like").

As per Claims 4 and 14, Prasad discloses the system of claim 1 and the method of claim 11, wherein the set of previous transactions includes check information for each performed interaction (Figure 8A block 810 discloses comparing check with previously deposited checks, as disclosed (Col 47 Lines 45-47) "the PS-PLATFORM may compare check identification data with the check identification data within a limited subset of previously deposited checks 810").

As per Claims 7 and 17, Prasad discloses the system of claim 1 and the method of claim 11, wherein comparing the check information to the set of previous transactions includes comparing the extracted check information to stored check information of each transaction of the set of previous transactions ((Col 5 Lines 54-57) "Such a determination may be made by comparing identifying information (e.g., account number, check number, routing number, account name, etc.) of the check 118 to information stored in the check data storages 142, 152").

As per Claims 8 and 18, Prasad discloses the system of claim 7 and the method of claim 17, wherein identifying the duplicate transaction includes matching at least one parameter of the extracted check information to at least one parameter of the stored check information of each transaction of the set of previous transactions ((Col 5 Lines 54-57) "Such a determination may be made by comparing identifying information (e.g., account number, check number, routing number, account name, etc.) of the check 118 to information stored in the check data storages 142, 152").

As per Claims 9 and 19, Prasad discloses the system of claim 1 and the method of claim 11, wherein the instructions, upon execution, cause the processor to: accept the received check image as valid in response to the comparison not indicating a fraudulent transaction (See Figure 3A block 320 wherein if the check image is valid, the process proceeds to fund the credit, as disclosed (Col 24 Lines 21-24) "In another embodiment, if the check is valid, the PS-PLATFORM may provisionally credit the indicated amount of funds into the user's amount 325").

As per Claim 10, Prasad discloses the system of claim 1 wherein each transaction of the set of previous transactions stores check information including at least one of: (i) a date, (ii) a signature, (iii) an amount, (iv) a payee, (v) a payor, and (vi) a magnetic ink character recognition line ((Col 7 Lines 13-19) "Information provided to the PS-PLATFORM server 120, checked by the PS-PLATFORM server 120, and/or provided by the PS-PLATFORM server 120 may include, but not limited to timestamp, MICR (magnetic ink character recognition) data, amount, check number, routing number, account number, signature line, endorsement, payee, and/or the like").

Response to Arguments
Applicant's arguments, see pages 11 to 16, filed 06 July 2021, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues, see pages 11 to 15, that the claims are not directed to an abstract idea. Examiner respectfully disagrees. Although the claims may recite additional elements with hardware (e.g. different types of check capture devices), the claims can still be directed to an abstract idea. As discussed above under 35 U.S.C. 101 rejection, the method recited by the claims is an interaction between a customer and a bank to process a check deposit, wherein the bank may validate the check for fraud, which is risk mitigation. The “multiple different types of check capture devices” 
Applicant argues, see pages 15 to 16, that the claims recite additional elements that integrate the alleged abstract idea into a practical application. Examiner respectfully disagrees. The claims recite that the remote device may be a particular type of device (e.g. ATM, mobile device, or in-branch teller machine), that performs a set of rules and subset of rules for the corresponding type of device. There is no improvement in the functioning of a computer, technology, or technical field, recited by the claims, as the device is merely instructed to perform generic functions, which is to perform the stored rules based on the determined type. As discussed above under 35 U.S.C. 101 rejection, the limitation with respect to the device being a particular type of device, such as an ATM, mobile device, or an in-branch teller machine, is generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The particular type of devices are generic devices with functionalities already capable of performing the claimed process of check deposit (e.g. using an ATM to perform a check deposit), and specifying to use such devices is not indicative of integration into a practical application. Accordingly, selecting a particular rule to be 
Applicant's arguments, see pages 16 to 20, with respect to 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Applicant argues that the referenced prior art Prasad is silent for teaching the limitation with respect to the database storing previous transactions and the rules according to the different types of check capture devices. Examiner respectfully disagrees. As disclosed on Figure 1B – database 119 and [Col 8 Lines 61-67 and Col 9 Lines 1-11], the prior art teaches a database storing set of transactions and rules that correspond to each type of devices. As disclosed in [Col 22 Lines 60-67 to Col 23 Lines 1-15], the prior art teaches different rules being applied to the different types of devices – such as an ATM and a mobile device – that are provided with different instructions to be performed or processed by the devices for the process of the check deposit. The prior art teaches different types of devices used to perform the check deposit, as shown in Figures 2A, 2B, and 2C. It would be obvious to one of ordinary skilled in the art that in order to provide instructions to the corresponding types of devices, the database must store the set of rules with respect to the types of devices, to provide proper rules to be applied based on the type of device. Accordingly, the combination of the referenced prior arts – Prasad, Kropf, and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blaikie (U.S. 2007/0297664) discloses a method comprising: receiving a check image having at least one pre-printed element, extracting the at least one pre-printed element from the check image, comparing the extracted pre-printed element with a reference pre-printed element, providing a confidence value based upon the comparison of the extracted pre-printed element with the reference pre-printed element, selecting one of a plurality of confidence threshold values based upon amount of the check, and comparing the confidence value with the selected confidence threshold value to determine if payment of the check amount is approved.
Indeck et al. (U.S. 2009/0287628) discloses a method and system for hardware-accelerating various data processing operations in a rule-based decision-making system such as a business rules engine, an event stream processor, and a complex event stream processor, wherein the incoming data streams are checked against a plurality of rule conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697